Kupferman, J. P.,
dissents in a memorandum with to Matter of Hettel v Blum as follows: I dissent and would annul. The regulations (18 NYCRR 385.6 [c]) provide that: "A person shall be deemed not to have refused without good cause to accept employment if evidence shows that * * * (5) the job would have been hazardous to the applicant’s or recipient’s life or health”. Petitioner, who is white, did not want to go back to what he considered a "dangerous street”, as he feared for his safety and considered the job site unsafe. At no time did he refuse to work as such, and he continually reported to the respondent New York City Department of Social Services office for the purpose of a work assignment. If there was a question of credibility with respect to the excuse, the majority determination to confirm might have some basis. However (without a hearing) simply to determine that petitioner’s claim, if true, would not be good cause, shows a shocking disregard for the rights of the individual. (Goldberg v Kelly, 397 US 254, 261.) Section 164 and subdivision 5 of section 131 of the Social Services Law reasonably requires a work quid pro quo from those being supported. As can be seen from the varied nature of the other situations before us in this proceeding, there are other assignments to which a person can be referred, presumably in any rationally administered program, to obtain the most rewarding return. The penalties imposed are for the malingerer, not for the person who is willing to work, but asks only for a safe environment.